Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Omenetto (US 2012/0188640)(from IDs of 8/21/19).
Regarding independent claim 1, Omenetto discloses A retroreflective (Abstr - retroreflect) material (i.e., material is non-limiting, per MPEP 2115) comprising (i.e., open language for the claim, MPEP 2111.03) a reflector main body having optical transparency (Fig. 3: note beam passing through upper flat surface to reflect from lower cube-corner-shaped surface), wherein: the reflector main body is formed from agar (para. 35 – other biopolymers may be blended in the silk film … agarose [a purified form of agar]); one surface side of the reflector main body constitutes a plane of incidence where incident light enters to an inner part of the reflector main body (Fig. 3: note upper flat surface where beam passes through to reflect from lower cube-corner-shaped surface); and the other side of the reflector main body is formed as a retroreflective surface that reflects incident light that has entered to an inner part of the reflector main body (Fig. 3: note lower cube-corner-shaped surface from which beam reflects) in a direction substantially parallel to an incident direction (further note beam path is substantially parallel as depicted).
Regarding claim 2, the reference further discloses The retroreflective material of claim 1, wherein the retroreflective surface is made a corner cube type retroreflector surface (Fig. 3 – note cube-corners on the bottom of the depicted retroreflector).
Regarding claim 3, the reference further discloses The retroreflective material of claim 1, wherein a refractive index adjustment material that increases a refractive index of the reflector 
Regarding independent claim 4, Omenetto discloses A manufacturing method for a retroreflective (Abstr - retroreflect) material (i.e., material is non-limiting, per MPEP 2115), comprising (i.e., open language for the claim, MPEP 2111.03): 
a step of obtaining an agar solution (para. 35 – other biopolymers may be blended in the silk film … agarose [a purified form of agar]) by adding agar material to water and heating (para. 34 – aqueous solution); 
a step of transferring a shape of a base material surface having a shape of a corner cube type retroreflective surface to the agar solution by bringing the agar solution into contact with the base material surface (para. 9 – formed from master pattern having the retroreflective element; para. 10 – or onto surface layer; [both the claim and reference describe a molding process in these terms]); and 
a step of forming a retroreflective material having a retroreflective surface by causing the agar solution, in a state of having been brought into contact with the base material surface, to solidify (Fig. 3: note the structure having an upper flat surface where beam passes through to reflect from lower cube-corner-shaped surface; i.e., it is considered inherent that the portion is solidified because otherwise it would not hold the depicted shape).
Regarding claim 5, the reference further discloses The manufacturing method of claim 4, further comprising adding a refractive index adjustment material to the agar solution, wherein the refractive index adjustment material increases a refractive index of the retroreflective material (para. 78-79 – index of refraction … modifications).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6249271, US-3222986.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872